DETAILED ACTION
This office action is in response to the amendment filed on 02/25/2022. Claims 1-6 and 8-12 have been amended, claims 7 and 13 have been cancelled and claim 14 has been added. Claims 1-6, 8-12, and 14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method for partitioning a picture into a plurality of tiles or a plurality of slices in encoding/decoding a video signal.
Prior art:
Guo (US 2013/0070848) 
Wang (WO 2020/140059)

	The closest prior art Guo, paragraph 65 discloses A first value (e.g., 0) of the SDIP flag may indicate that the current CU is partitioned into one or more square-shaped Pus… A second value (e.g., 1) of the SDIP flag may indicate that the current CU is partitioned into a plurality of rectangle-shaped PUs. A first value (e.g., 0) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of vertically-oriented rectangle-shaped PUs. A second value (e.g. 1) of the SDIP direction flag may indicate that the current CU is partitioned into a plurality of horizontally-oriented rectangle-shaped Pus.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein whether decode width information for the second slice from a bitstream or not is determined based on whether the top left tile of the second slice is included in a rightmost column tile column in the current picture”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-6, 8-12, and 14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481